Beasley, Judge,
concurring specially.
I agree with the first ruling of the court, that the arrest without a warrant was authorized because the officers on the scene had probable cause to believe that an action of family violence had been committed. What they then knew authorized it.
But at the time of arrest, the officers did not know that defendant was a convicted felon and therefore could not have arrested him for possessing a firearm as a convicted felon. Later-obtained information cannot be used to validate an earlier arrest; the arrest must be valid when made. Stanley v. State, 129 Ga. App. 759, 760 (201 SE2d 182) (1973); Timmons v. State, 166 Ga. App. 489 (2) (304 SE2d 453) (1983); Flowers v. State, 252 Ga. 476 (1) (314 SE2d 206) (1984). Otherwise officers could arrest on mere hunches and suspicion, release people when those hunches or suspicions prove wrong, and prosecute people when evidence is found or later materializes.
*513Decided April 9, 1985.
Timothy A. Pape, for appellant.
F. Larry Salmon, District Attorney, for appellee.